Appeal Dismissed and Memorandum Opinion filed July 6, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00226-CV

                       WESLEY CLEMENTS, Appellant

                                         V.
                         NELWYN ROBBINS, Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 20-CV-0739

                          MEMORANDUM OPINION

      This is an appeal from a judgment signed April 1, 2021. The notice of appeal
was filed April 30, 2021. To date, our records show that appellant has not paid the
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless party is excused by statute or by appellate rules from paying costs). Tex.
Gov’t Code § 51.207 (appellate fees and costs).

      On June 8, 2021, this court ordered appellant to pay the appellate filing fee
on or before June 18, 2021 or the appeal would be dismissed. Appellant has not
paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.




                                         2